Title: From George Washington to William Livingston, 8 March 1777
From: Washington, George
To: Livingston, William



Sir,
[Morristown, 8 March 1777]

I this Moment had the Honour to receive your two favours of the 3d Inst. With pleasure I will forward your Letters to Mr Jay by the first Opportunity. How can an Assembly of Gentlemen, Eyewitnesses to the distresses & Inconveniences that have their principal source in the Want of a well regulated Militia, hesitate to adopt the only remedy that can remove them! And stranger still, think of a Law that must necessarily add to the accumulated Load of Confusion—For Heaven’s sake, entreat them to lay aside their present Opinions; & waving every other Consideration, let the Public Good be singularly attended to—The Ease they design their Constituents by Composition must be delusive—Every injurious distinction between the Rich and the Poor ought to be laid aside now—The Enemy can not remain much longer in their present situation—Their Peace for some days past indicates Preparations to move—When they do, Your Assembly may Perhaps wish that their Militia were in the Field—I have endeavoured to cut off the Communication between Bergen & New York, having received Intelligence of it a few days ago. I have the Honour to be Yr most Obt Sert

Go: Washington

